            Case 1:16-cv-01724-RC Document 172 Filed 11/13/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, et al.,                  :
                                              :
       Plaintiffs,                            :      Civil Action No.:     16-1724 (RC)
                                              :
       v.                                     :      Re Document Nos.:     143, 147, 148,
                                              :                            150, 152
BERNHARDT, et al.,                            :
                                              :
       Defendants.                            :
                                              :
WESTERN ENERGY ALLIANCE, et al.,              :
                                              :
       Defendant-Intervenors.                 :

                                         ORDER

GRANTING IN PART PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT; DENYING DEFENDANTS’

                        CROSS-MOTION FOR SUMMARY JUDGMENT

       For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, it is hereby ORDERED that Plaintiffs’ motion for summary

judgment (ECF No. 143) is GRANTED IN PART and Defendants’ motions for summary

judgment (ECF Nos. 147, 148, 150, 152) are DENIED.

       It is FURTHER ORDERED that the Supplemental EA and FONSI associated with the

Wyoming Lease Sales are REMANDED to BLM so that BLM may satisfy its NEPA obligations

in the manner described in the Court’s Memorandum Opinion. Until BLM supplements those

documents, it is ENJOINED from issuing APDs or otherwise authorizing new oil and gas

drilling on the Wyoming Leases.

       SO ORDERED.


Dated: November 13, 2020                                      RUDOLPH CONTRERAS
                                                              United States District Judge
